368 F.2d 323
John W. GARDNER, Secretary of Health, Education and Welfare, Appellant,v.Georgia H. HAMMONDS, Appellee.
No. 22841.
United States Court of Appeals, Fifth Circuit.
Nov. 10, 1966.

Macon L. Weaver, U. S. Atty., Birmingham, Ala., Alan S. Rosenthal, Robert J. Vollen, Jack H. Weiner, Attys., Dept. of Justice, John W. Douglas, Asst. Atty. Gen., J. William Doolittle, Acting Asst. Atty. Gen., Washington, D. C., L. Wayne Collier, Asst. U. S. Atty., Birmingham, Ala., for appellant.
Max C. Pope, Levine, Fulford, Gwaltney & Pope, Birmingham, Ala., for appellee.
Before TUTTLE, Chief Judge and THORNBERRY and GOLDBERG, Circuit Judges.
PER CURIAM.


1
We conclude that the trial court applied the proper standards of review of this case.  We concur in its finding that no substantial evidence supports a reversal by the Secretary of his previous determination in favor of the appellee, Mrs. Hammonds.  Therefore, the judgment is


2
Affirmed.